J^THOMAS F. DALEY, Judge.
The plaintiff, Michele A. Durel Dupre, filed a Petition for Divorce alleging the parties had lived separate and apart for more than six months. The petition prayed for joint custody, with the plaintiff being domiciliary parent, and child support. The defendant, Curt Joseph Dupre, failed to answer the petition. A default judgment was entered on May 23, 2001, and confirmed on May 30, 2001. This judgment granted the divorce, awarded joint custody of the minor child, and ordered defendant to pay $450.00 per month in child support. The defendant has appealed claiming the trial court erred in awarding child support in the absence of evidence in the record to support this award.
The record on appeal contains the Petition for Divorce, an Order for the parties to attend a seminar for divorced parents, a Motion for Preliminary Default, and Affidavit of Non-Military Service, the plaintiffs Affidavit, the Judgment, Notice of Judgment, Order to change payee, Motion to Withdraw, and Motion and Order for | aDevolutive Appeal. The record contains neither transcript, nor any indication that a hearing was held in this matter. The only reference to child support is the plaintiffs prayer for support in the petition and in her affidavit.
The award of child support is governed by La. R.S. 9:315 et seq. These statutes provide that the child support amount is based on the parties’ combined gross income. These statutes require that each party provide appropriate documentation necessary for the calculation of child support. The record before us is completely void of any evidence related to either parties’ income; thus, the trial judge was without authority to make a permanent award of child support. Oubre v. Oubre 00-103 (La.App. 5 Cir. 5/17/00), 762 So.2d 239.
For the foregoing reasons, the portion of the trial court judgment awarding child support is vacated. This matter is remanded to the trial court for compliance with the mandatory guidelines set forth in R.S. 9:315, et seq.
CHILD SUPPORT AWARD VACATED; MATTER REMANDED.